Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sequential coating" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims do not cure the deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by DE 19850415 C1, hereinafter DE 415.
Claim 1:  DE 415 discloses a method for depositing on a plurality of workpieces including sequentially passing workpieces through an apparatus and preheating a workpiece in a preheat chamber during the coating of first and second workpieces (see description, stating “conveyors through the multi-chamber vacuum system with at least one coating chamber and a preheater chamber process chambers”, see additionally Figure 1, 2 and accompanying text regarding first and second workpieces in deposition).  DE 415 discloses increasing productivity by using preheating chamber.
Claim 2:  DE 415 discloses a workpiece holder that pass with the workpieces (see Figure 1,2 and accompanying text).
Claim 3: DE 415 discloses roller conveyors that are driven by a drive so that the holder can be driven through the chambers (Figure 1 and 2 and accompanying text), such can reasonably be considered incrementally.
Claim 4:  DE 415 discloses gas turbine parts and using the vacuum coating system for coating with ceramic layers (see Description stating “In such multi-chamber vacuum coating systems Substrates such as B. Aviation turbine blades for heat insulation coated with ceramic layers.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 415.
Claim 1:  While the examiner maintains the position as set forth above as it relates to the preheating during the coating of the first and second prior workpieces, the examiner notes as stated above, DE 415 explicitly discloses preheating chambers connected so as to increase throughput and therefore preheating a workpiece in the preheating chamber while other workpieces are being coated in the coating chamber would have been obvious to have increased process efficiency and increase throughput as outlined by DE 415 as the goal.
Claims 5:  DE 415 discloses preheating and coating times (inherent); however, fails to disclose the preheating time is at least 130% of the time in the deposition chamber; however, the time that the substrate is preheated and coated are known result effective variable, directly affecting the heating (too long and lack process efficiency and too short and not preheated to the coating temperature) and coating (too long will result in a thick coating and too short will not provide a coating with sufficient thickness to reap the benefits of coatings) and therefore determination of the appropriate and optimum time in each chamber would have been obvious as predictable to achieve the desired coating.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 415 taken collectively with EP 1033417, hereinafter EP 417.
Examiner maintains positions as set forth above, but for the sake of compact prosecution, the examiner cites here EP 417 which also discloses multichamber coating of a gas turbine component and discloses preheating and incrementally transferring the substrate in the preheating chamber during the sequential coating of additional turbine components and therefore taking the references collectively it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified DE 415 to preheat and incrementally move the substrate in preheating chamber when coating in the coating chamber as such is taught by EP 417 as a known and suitable method of operating a multichamber vacuum coating of gas turbine devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/             Primary Examiner, Art Unit 1718